Citation Nr: 0634218	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than 
July 9, 2001, for the grant of special monthly compensation 
based upon the housebound rate.  

2.  Entitlement to an effective date earlier than 
June 16, 1998, for the grant of service connection for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Gregory Smith, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to 
April 1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an effective date earlier than 
July 9, 2001, for the grant of special monthly compensation 
based upon the housebound rate and an effective date earlier 
than June 16, 1998 for the grant of service connection for 
PTSD.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing.  The 
transcript of the hearing is of record and is associated with 
the claims folder.  


FINDINGS OF FACT

1.  In February 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, that a withdrawal of his appeal for entitlement to 
an effective date earlier than July 9, 2001, for the grant of 
special monthly compensation based upon the housebound rate 
is requested.

2.  The veteran filed a claim for PTSD that was received by 
VA on June 16, 1998.  

3.  By rating decision of February 1999, service connection 
was granted for PTSD, effective June 16, 1998.  The veteran 
was notified of the grant of service connection and the 
effective date of the grant in a letter of the same month, 
and no appeal was filed  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for entitlement to an effective date earlier than 
July 9, 2001, for the grant of special monthly compensation 
based upon the housebound rate, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  An effective date earlier than June 16, 1998, for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in January 2006 which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for an earlier effective date claim.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, as notice of the evidence necessary to show what was 
needed for an earlier effective date was not shown until 
January 2006.  Proper VA notice and process, however, was 
performed as to the claim.  The Board, therefore, concludes 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing and 
testified at a Travel Board hearing before the undersigned in 
July 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Dismissal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran has 
withdrawn his appeal for entitlement to an effective date 
earlier than July 9, 2001, for the grant of special monthly 
compensation based upon the housebound rate, hence, there 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


III.  Earlier effective date

The veteran and his representative contend, in essence, that 
an effective date earlier than June 16, 1998 for the grant of 
service connection for PTSD is warranted in this case.  He 
states that his grant of service connection for PTSD should 
be awarded from the date of his separation from service, as 
he has had the disorder since his service in Vietnam.  He 
maintains that although there was not a provision for PTSD 
when he was retired from service in 1984, no one told him 
later that he could apply for service connection and he 
believes that he should therefore, be awarded from the date 
of discharge.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

In this case, the veteran initially filed a claim for 
entitlement to service connection for PTSD in June 1998.  By 
rating decision of February 1999, service connection for PTSD 
was granted, and awarded a 30 percent rating, effective 
June 16, 1998, the date of claim.  The veteran was notified 
of the grant of service connection by letter dated 
February 11, 1999.  The veteran was provided a copy of the 
rating decision and a copy of his appellate rights.  No 
appeal was received with regard to that decision.  

In May 2001, VA received a Congressional inquiry indicating 
that the veteran had been awarded a total rating but that he 
had received an effective date for the 100 percent total 
rating for PTSD effective January 13, 2000.  The veteran 
inquired as to the inconsistency of the effective date since 
there had been no change in the severity of his condition.  
By rating decision of May 2001, the veteran's 100 percent 
rating was changed and made effective from June 16, 1998, the 
date of claim.  The veteran then disagreed with the initial 
date of the award of service connection and the current 
appeal ensued.  

As noted, the regulations require that the effective date of 
the award of service connection is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
The veteran did not request service connection for PTSD until 
June 1998, although medical evidence and the veteran's own 
assertions indicate that he had PTSD symptoms prior to that 
date.  Unfortunately, it is whichever is later in the statute 
and regulations that controls.  

Moreover, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  The claimant had one year from 
notification of the February 1999 RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision became final when an appeal was 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The claim for service connection for PTSD was 
granted by rating decision of February 1999, and was never 
appealed within the appellate period, thus making the claim 
final.  Thus, the attempt to overcome finality in raising a 
freestanding claim must be dismissed.  

It is also important to note, that during his July 2006 
Travel Board hearing, the veteran raised the claim of PTSD as 
secondary to his service-connected hypertension, that was 
granted, effective May 1, 1984.  He alleged that his PTSD was 
secondary to his hypertension, and therefore, should be 
awarded the same date that his claim for hypertension was 
made effective, May 1984.  It is not necessary to determine 
if this is a valid contention.  Even if his PTSD was found to 
be a condition secondary to his service-connected 
hypertension claim, it would be effective the date he raised 
the claim, not the date his hypertension was made effective.  
Under no circumstances can his award of PTSD be made 
effective prior to the date of his claim.  The law maintains 
it is whatever date is later, and in this case, the date of 
claim is later.  Therefore, an effective date earlier than 
June 16, 1998, for the grant of service connection for PTSD, 
is not warranted.  


ORDER


An effective date earlier than July 9, 2001, for the grant of 
special monthly compensation based upon the housebound rate 
is dismissed.  

An effective date earlier than June 16, 1998, for the grant 
of service connection for PTSD is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


